Citation Nr: 9918336	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  95-22 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the June 1990 decision wherein the Board of Veterans' 
Appeals denied entitlement to service connection for the 
cause of the veteran's death should be revised or reversed on 
the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	John S. O'Dowd, Esq.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to April 
1952.  He died in November 1987.  The appellant is the 
veteran's widow.

This case is before the Board of Veterans' Appeals (Board) 
pursuant to a May 1998 Order of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") that vacated in part a December 1996 decision 
of the Board that denied entitlement to an effective date 
earlier than April 1, 1993 for dependency and indemnity 
compensation benefits (DIC).  In so doing, the Court remanded 
the case to the Board to allow for consideration of the issue 
of whether a June 1990 decision of the Board denying 
entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC benefits pursuant to 
the provisions of 38 U.S.C. § 351 (now 1151) should be 
revised or reversed on the grounds of CUE.

The Board notes that the appellant has challenged the Board's 
June 1990 decision on the grounds of CUE.  38 U.S.C.A. 
§§ 5109A and 7111; 38 C.F.R. §§ 20.1400 (1999), 20.1403 
(1999); VAOPGCPREC 01-98 (O.G.C. Prec. 01-98).  The new 
statutory and regulatory provisions permit a claimant to 
demand review by the Board to determine whether CUE exists in 
an appellate decision previously issued by the Board, with a 
right of review of such determinations by the Court.

In February 1999 the appellant and her representative were 
notified of the final CUE regulations and given 60 days to 
provide a response before the Board proceeded with the 
adjudication of the CUE claim.  In April 1999, appellant's 
attorney filed with the Board Appellant's Memorandum on 
Remand for CUE (CUE Memorandum).  In response to the Board's 
letter dated in late April 1999, appellant's attorney in May 
1999 correspondence advised the Board that the right to 
additional time to respond and to review the claims file 
would be waived.


FINDINGS OF FACT

1.  In a decision dated June 20, 1990, the Board denied 
entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC benefits under the 
provisions of 38 U.S.C. § 351 upon finding that the veteran's 
death at a private hospital resulted from complications from 
end stage renal disease with systemic rheumatoid arthritis 
contributing thereto, that the disorders were not related to 
service on a direct or presumptive basis or to the veteran's 
gunshot wound of the left upper extremity on a secondary 
basis, and that the veteran's death was not hastened by the 
service-connected gunshot wound residuals or the result of VA 
medical treatment properly administered.

2.  The facts as they were known at the time of the Board 
decision of June 20, 1990 were correct and it has not been 
shown otherwise.

3.  The statutory and regulatory provisions extant at the 
time of the Board decision of June 20, 1990 were correctly 
applied and it has not been shown otherwise.


CONCLUSION OF LAW

The decision of June 20, 1990 wherein the Board denied 
entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC benefits pursuant to 
the provisions of 38 U.S.C.A. § 351 did not contain CUE.  
38 U.S.C.A. §§  5109A, 7104, 7111 (West 1991 & Supp. 1999); 
64 Fed. Reg. 2139 (January 13, 1999), to be codified at 38 
C.F.R. §§ 20.1400, 20. 1403 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record that was available to the Board when it issued a 
decision on June 20, 1990 that denied entitlement to service 
connection for the cause of the veteran's death and 
entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 351 included the veteran's service medical records, VA and 
private medical treatment records and other evidence 
submitted by the appellant, including hearing testimony, to 
supplement the record.

The death certificate showed that the immediate cause of the 
veteran's death at Tucson Medical Center was certified as 
uremia that was due to or a consequence of renal amyloidosis 
that was due to or a consequence of rheumatoid arthritis that 
had its onset approximately 25 years prior to death.  Angina 
and hemodialysis were listed as other significant conditions 
or environmental factors.  No autopsy was performed and the 
case was not referred to a medical examiner.

The record shows that, at the time of his death in November 
1987, the veteran had been in receipt of a 100 percent 
disability rating since October 1986 based upon a service-
connected disability of the left upper extremity, residuals 
of a gunshot wound of the left elbow and ulnar nerve damage 
with loss of use of the left hand rated 60 percent and 
rheumatoid arthritis with loss of use of the right upper 
extremity, a nonservice-connected disability.  The rating was 
the result of a recent legislative change.  

The RO rating in June 1952 that was the first comprehensive 
rating also mentioned retained foreign bodies.  Neither the 
service medical records nor the VA examination in 1952 
reported a kidney disorder, cardiovascular disease or 
rheumatoid arthritis.  

An X-ray of the left elbow was reported as showing multiple 
small metallic densities mostly in the soft tissues and some 
embedded near the elbow joint.  The reports from Drs. Gerety 
and Pasquariello received in 1964 and the report of VA 
hospitalization in 1964 mentioned anemia of undetermined 
etiology and indicated that rheumatoid arthritis had been 
initially found during the previous year.  The Board in March 
1966 denied service connection for rheumatoid arthritis on a 
direct, presumptive and secondary basis.

The record shows that when VA examined he veteran in 1978 an 
X-ray of the left elbow was interpreted as showing multiple 
small metallic density foreign bodies throughout the joint.  
Dr. S. Seltzer reported in July 1987 that the veteran was 
bedridden from severe deforming rheumatoid arthritis with 
renal amyloidosis and chronic renal failure.  Dr. Seltzer 
also completed the report of the veteran's admission to 
Tucson Medical Center in November 1987 that showed the 
veteran had fever, cough and bilateral rhonchi three days 
prior to his admission and on the evening before he was 
admitted he felt very weak and his dialysis was deferred.  On 
admission he was found to be severely hypoxemic and 
hypercapnic with bilateral hydrothorax.  He was immediately 
sent to the dialysis unit but after an hour of hemofiltration 
and a half-hour of hemodialysis he developed bradycardia with 
no blood pressure.  He did not respond to Atropine and 
albumin infusion.  The final diagnoses were fluid overload 
with bilateral hydrothorax, hypoxemia and hypercapnia; 
chronic active deforming rheumatoid arthritis; renal 
amyloidosis with uremia; bronchitis.

In her appeal to the Board from the RO denial of the claim in 
June 1988, the appellant's assertion that the veteran's 
service-connected disability contributed substantially to the 
cause of his death was based on the argument that metal 
fragments remaining in the extremity mitigated the subsequent 
arthritis and amyloidosis that led to kidney failure.  

The appellant also alleged that VA negligence in misdiagnosis 
of an infection in 1986 and subsequent meningitis were both 
the result of VA's contaminated water system that was used in 
the home dialysis filtration system and that the inadequate 
water system may have also contributed to his death.

The appellant discussed her theories of service connection 
thoroughly at a RO hearing in late 1989 and submitted 
documentary evidence that included a summary of VA 
hospitalization from August 1964 to January 1965 and the 
following medical journal articles: Salvatore J. A. Scalfani, 
et al, Lead Arthropathy: Arthritis Caused by Retained Intra-
articular Bullets in Radiology (Vol. 156, No. 2, 1985); 
Donald M. Switz, et al, Bullets, Joints, and Lead 
Intoxication in Archives of Internal Medicine (Vol. 136, Aug. 
1976); Richard E. Slavin, et al, Lead Arthritis and Lead 
Poisoning Following Bullet Wounds: A Clinicopathologic 
Ultrastructural, and Microanalytic Study of Two Cases in 
Human Pathology (Vol. 19, No. 2, Feb. 1988).  She also 
submitted several pages with the heading "9 The 
Extremities" from a source not identified.

Later in November 1989, the appellant submitted 152 pages of 
documentary evidence that included medical records and 
portions of medical texts not previously of record and 
duplicates of various documents that had been of record.  The 
following is summary of the medical treatise evidence that 
was submitted: Wounds and Injuries of the Soft Tissues and 
Wounds and Injuries of the Bones and Joints in
Emergency War Surgery (U. S. Dept. of Defense 1975); E. 
Windler, et al, Lead Intoxication and Traumatic Arthritis of 
the Hip Secondary to Retained Bullet Fragments in Journal of 
Bone and Joint Surgery (Vol. 60, March 1978).  She included 
one page from an unidentified text that had highlighted 
sentences under a section heading "Lead Intoxication".

The appellant included a statement dated in October 1988 from 
Dr. D. Ogden, a professor of medicine, who opined that the 
appellant was correct in the belief that the veteran's 
amyloidosis involved his intestines and thereby interfered 
with his nutrition.  Dr. Ogden went on to state that he was 
sure the gunshot wound caused all the changes she observed 
but that he knew of no way to link it to the veteran's death.  
He opined that that the kidney failure was surely caused by 
his amyloidosis that in turn was the result of his long-
standing rheumatoid arthritis and that this sequence was 
repeatedly indicated in his medical records.  Dr. Ogen stated 
that he did not provide care to the veteran during the last 
several months of his life and did not know what the VA 
medical records indicated in those months.

The document evidence included VA medical records that showed 
in August 1986 an evaluation of the veteran's complaints of 
facial pain led to initial assessments of rule out amyloid 
infection of the trigeminal nerve, rule out maxillary 
sinusitis and rule out infiltrative process and thereafter 
trigeminal neuralgia. When he was seen in early September 
1986 it was noted that he had been seen at Tucson Medical 
Center for medical problems related to not eating.  Other 
contemporaneous VA records report contacts with members of 
the veteran's family regarding home dialysis. 

The record of treatment the veteran had received at Tucson 
Medical Center beginning in late August 1986 report that the 
previous evaluation of his recent history of right jaw pain 
and progressive trismus had been diagnosed as tic douloureux 
and treated with no relief.  It was noted he had angina 
pectoris since 1976 and chronic renal failure secondary to 
amyloidosis since 1976, with hemodialysis since 1979.  The 
principal impression was that the soft tissue swelling on the 
right side of the face and extending into the soft tissues at 
the base of the skull was consistent with cellulitis with no 
features to suggest localized abscess or bone erosion.  The 
treating physician, Dr.H. Buchsbaum, noted there would be a 
consultation for evaluation of the obviously infective 
process.  

The record provided by the appellant shows that the veteran 
was admitted to this medical facility on several other 
occasions prior to his death.  In September 1986, it was 
noted the recent admission had been for a periauricular 
facial abscess that responded to a combination of medications 
and on this occasion he was evaluated for a possible 
infection/abscess in the area of a hematoma that had formed 
in late July adjacent to a dialysis fistula.  There was still 
some minimal swelling of the periauricular area.  He was 
discharged when it had been determined there was no 
significant infection problem and the diagnoses were hematoma 
adjacent to dialysis fistula and renal amyloidosis with 
uremia.  

In early November when he was evaluated initially for repair 
of a bleeding AV fistula associated with a dialysis insertion 
on the right forearm it was reported that his medical status 
had otherwise been stable.  During readmission several days 
later for replacement of the fistula it was noted that his 
general medical status otherwise remained unchanged from the 
severe disabling rheumatoid arthritis.  He was hospitalized 
next in December 1986 for resection of a pseudoaneurysm after 
a laceration of the dialysis fistula.

In early January 1987 he was observed for one day for a 
bleeding dialysis fistula and the review of systems at that 
time was reported as otherwise negative.  The following month 
his admission was required to replace an infected bleeding 
right forearm arterial venous fistula.  After an evaluation 
in May 1987 for an infection of the right leg the diagnoses 
were Cryptococcus abscess and question meningitis.  The right 
lower extremity required an extended inpatient stay in June 
for multiple abscess formations that were presumed secondary 
to Pseudomonas after needle biopsy.  A consultation was 
obtained because of the multiple infectious processes 
diagnosed prior to admission found and debrided at surgery.  

The principal diagnosis was Morganelli morganni soft tissue 
infection of the right leg and thrombosed vascular graft and 
other diagnoses included Cryptococcus meningitis and 
cryptococcal thigh dermatitis of the right lower extremity.  
Thereafter, in July and August 1987 he was seen for an 
infection of the right leg and cellulitis.  Other records 
from his terminal admission in November 1987 showed an X-ray 
included a portion of the left elbow where there appeared to 
be an old fracture-dislocation probably related to a gunshot 
wound.  

The appellant included a copy of a story that appeared in a 
local newspaper entitled "Tucson VA patient died after 
unsterile dialysis" that reports on events that occurred 
over a two-day period in mid November 1985 that resulted in 
the death of one patient and illness in several others.  

Included with the documentary evidence submitted after the RO 
hearing was a statement from Dr. Buchsbaum dated in October 
1989 wherein he recalled that the veteran was in terrible 
condition when he was seen in August 1986 being in renal 
failure on hemodialysis, with rheumatoid arthritis, tic 
douloureux and cellulitis of the face that was truly 
infected.  Dr. Buchsbaum stated that the veteran's sepsis 
problems progressed, that his condition deteriorated and he 
subsequently died as a result.  

In the June 20, 1990 decision, the Board in denying 
entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC benefits pursuant to 
the provisions of 38 U.S.C. § 351 found that neither the 
primary or contributory cause of death, renal disease and 
rheumatoid arthritis, respectively, was manifested initially 
until many years after service and that the medical 
literature did not support the theories of a nexus between 
the service-connected gunshot wound residuals and the 
development of rheumatoid arthritis.  

The Board found that the evidence did not support the 
contention that medical treatment rendered by VA in 1986 was 
a factor in the veteran's death more than a year later or 
that it was due to any unintended effects from home dialysis.

Criteria 

The pertinent criteria in effect at the time of the Board's 
June 1990 decision noted that service connection may be 
granted for disability resulting for disability from disease 
or injury incurred in or aggravated by wartime service.  38 
U.S.C. § 310.

Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and rheumatoid arthritis or renal disease becomes 
manifest to a degree of 10 percent or more within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C. 301, 310, 312, 313; 38 C.F.R. §§ 3.307, 3.309.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

Service connection for the cause of the veteran's death 
required that disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C. § 410.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. 

The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto. 

Contributory cause of death is inherently one not related to 
the principal cause.
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 

(2) 	Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability. 
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions. 

(3) 	Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. 

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed. 

(4)	 There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312.

	Where a veteran suffers an injury, or aggravation of an 
injury, as a result of hospitalization, medical or surgical 
treatment, or examination, and such injury or aggravation 
results in additional disability or death, compensation may 
be awarded in the same manner as if such disability or death 
were service connected.  38 U.S.C. § 351.

Compensation may not be payable for either the contemplated 
or foreseeable results of approved medical or surgical care 
properly administered, no matter how remote, where the 
evidence does not show that the additional disability or 
death proximately resulted through carelessness, negligence, 
lack of proper skill, error in judgment or other instances of 
indicated fault on the part of the Department of veterans 
Affairs.  However, compensation is payable in the event of 
the occurrence of an accident (an unforeseen, untoward 
event), causing additional disability or death proximately 
resulting from Department of Veterans Affairs hospitalization 
or medical or surgical care.  38 C.F.R. § 3.358(c)(3).

Analysis

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence that might complete a claimant's application for 
benefits; the requirements of well-groundedness; and VA's 
duty to assist in the development of such claims.  38 C.F.R. 
§ 20.1411 (c) and (d).  In addition, neither the "benefit of 
the doubt" rule of 38 U.S.C.A. § 5107(b) nor the provisions 
of reopening claims on the grounds of new and material 
evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 
C.F.R. § 20.1411 (a) and (b).  A CUE motion is not an appeal 
and, with certain exceptions is not subject to the provisions 
of 38 C.F.R. Parts 19 and 20 which relate to the processing 
and disposition of appeals.  38 C.F.R. § 20.1402.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  A party that disagrees 
with the Board's denial of a motion for revision based on CUE 
in a prior Board decision can appeal that determination to 
the Court.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).

It is recognized that nothing in the recent changes is 
intended or should be construed to apply to claims involving 
CUE in an RO decision under 38 C.F.R. § 3.105(a) (1998) or 
new section 5109A of title 38 United States Code, that have 
not been subsumed by Board decisions.  

In this case, the appellant argues, in essence, that the 
Board decision in June 1990 committed CUE when it failed to 
grant service connection for the cause of the veteran's death 
having before it essentially the same evidence relied on by 
the RO to grant service connection in 1994.  

It was argued before the Court in 1997 that the veteran's 
medical records and generally accepted medical authorities 
undebatably showed that lead in the veteran's elbow 
contributed to his kidney failure and death (Appellant's 
Brief at 6).  In argument presented in early 1998 it was 
asserted, in essence, that a connection between the veteran's 
death and service-connected disability had been clearly 
established in the record and that any additional evidence 
only served to embellish the existing medical data 
(Appellant's Reply Brief at 4).  

Specifically, the appellant argues recently, after a brief 
review of the evidence, that the Board in June 1990 ignored 
evidence in the veteran's medical record that metal fragments 
had been present since 1952 and blatantly disregarded 
established medical authorities, and that the argument that 
additional physicians' statements and journal articles were 
"new" evidence was a self-serving and transparent attempt 
to cover-up the clear and unmistakable error made in this 
case (CUE Memorandum at 4).

The Board notes that the RO rating decision in June 1988 that 
was appealed and led to the Board decision of June 1990 was 
subsumed by the Board's June 1990 decision.  See, Donovan v. 
Gober, No. 98- 7019 (Fed.Cir. Oct. 26, 1998, and VAOPGCPREC 
14-95 (O.G.C. Prec. 14-95).  There should no longer be any 
question about this as the Court in May 1998 affirmed this 
portion of the Board's December 1996 decision.  [redacted].

Importantly, the provisions of 38 U.S.C.A. § 7111; 38 C.F.R. 
§  20.1403 pertain to what constitutes clear and unmistakable 
error and what does not.


(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.  (1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  (2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents in the possession by the 
Department of Veterans Affairs not later than 90 days before 
such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record. 

(c) Errors that constitute clear and unmistakable error.  To 
warrant  revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that ''corrects'' an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts weighed or 
evaluated.  

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993). 

Importantly, the Board points out that a review for CUE in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  Consequently, the 
appellant's arguments of CUE in the Board's June 1990 
decision based upon medical opinion and literature submitted 
thereafter are irrelevant and not for consideration with 
respect to the current claim.  This is pertinent to the 
argument regarding medical opinions and medical treatise 
evidence relied on to grant the appellant's claim in 1994.  
Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.

The correct facts of record as they were known at the time of 
the Board's June 1990 decision revealed that during active 
duty the veteran manifested no symptoms of either of the 
disabilities implicated in his death and that neither was 
manifested until many years after service.  The service 
medical records document a fragment wound of the left upper 
extremity and retained metallic fragments were confirmed by 
VA examination soon after service.  

Following his separation from active duty in 1952, the record 
contains VA and private medical records of treatment for 
rheumatoid arthritis in the mid 1960's and more recently 
renal disease that was linked to the rheumatoid arthritis.  

Dr. Ogden in 1988 opined that the veteran's kidney failure 
was caused by amyloidosis that was the result of rheumatoid 
arthritis.  There was no medical opinion implicating the 
veteran's wound residuals, specifically retained metallic 
bodies, to the development to rheumatoid arthritis.  The 
medical literature provided to the Board did mention various 
complications of lead poisoning including renal failure.  
However, Dr. Ogden did state that he knew of now way to link 
changes from the gunshot wound to the veteran's death.

The rationale for the June 20, 1990, Board decision has been 
reported previously. Clearly, the decision was supported by 
and consistent with the evidence then of record.  The 
comprehensive treatment record reviewed by the Board and the 
supplementing medical literature did not compel a favorable 
decision on the appellant's claim.  The Board must note that 
no additional argument has been made with respect to error in 
the Board's holding as to entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C. § 351 then in 
existence.  The Board will simply note that the record in 
1990 did not include evidence that medical treatment 
complained of in 1986 was in any way a factor in the 
veteran's death.  Dr. Buchsbaum's recollections in 1989 
viewed with the contemporaneous record from Tucson Medical 
Center would not have compelled the Board to so find.  Nor 
did the record suggest that the veteran's dialysis was 
unsterile as a result of VA carelessness.  In essence, the 
theory of CUE has focused on secondary service connection.

The Board recognizes that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 

Importantly, the Board notes that the appellant is shown to 
have limited her claim of CUE in the decision of the Board in 
June 1990 to errors of fact.  With this in mind, the Board 
points out that when each of the appellant's arguments of 
error of fact as cited above, are applied either specifically 
or collectively to the correct facts as known before the 
Board in June 1990, the inescapable conclusion is that the 
overall result is not shown to be manifestly different from 
that reached by the Board in June 1990.  In reviewing the 
medical literature that the appellant and her attorney argue 
compelled a favorable decision in 1990 against the clinical 
record, the Board must observe that no medical record on file 
suggested that the veteran's rheumatoid arthritis was linked 
to any wound residuals and the Board noted this.  Nor was 
there medical opinion to suggest his renal disease was linked 
to lead poisoning from retained metallic fragments.  

Clearly, the statutory and regulatory provisions extant at 
the time of the Board decision of June 1990 were correctly 
applied and it has not otherwise been shown.  The facts as 
they were known at the time of the Board decision of June 20, 
1990 were correct and it has not been shown otherwise.  The 
Board considered all pertinent documentary evidence.  No 
relevant document was overlooked.  

The correct facts as stated in this case as they were known 
to the Board in June 1990, lack evidence of an error such 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Further, the Board must advise the appellant that 
any argument based upon disagreement as to how the relevant 
facts were weighed or evaluated, that is, a 
"misinterpretation of facts," does not rise to the level of 
CUE as that term has come to be defined.  Overall, the Board 
finds that the criteria for CUE existing in the prior final 
Board decision of June 20, 1990 have not been met.


ORDER

There was no CUE in the June 20, 1990 decision wherein the 
Board denied entitlement to service connection for the cause 
of the veteran's death and entitlement to DIC benefits 
pursuant to the provisions of 38 U.S.C. § 351 and, 
accordingly, that decision should not be revised or reversed. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

